Citation Nr: 9931250	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from February 1966 to December 
1967, including service in the Republic of Vietnam.

This matter came before the Board on appeal from a June 1995 
decision of the Department of Veterans Affairs Medical and 
Regional Office Center (VAMROC) in White River Junction, 
Vermont.  The veteran appeared at a personal hearing before a 
Hearing Officer at the RO in June 1996.  

In May 1998, the Board remanded the case so that the veteran 
could be afforded a personal hearing before a Member of this 
Board sitting at the RO.  That hearing was held in August 
1999.  As noted in the remand portion of this decision and 
remand, the Board has found that the development of 
additional evidence would be helpful prior to rendering a 
decision on this appeal.   


FINDINGS OF FACT

1.  The veteran has been diagnosed as suffering from post-
traumatic stress disorder, due to stressors he experienced 
during his active service in Vietnam during the Vietnam Era.

2.  The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  


CONCLUSION OF LAW

The veteran has submitted a plausible claim for service 
connection for post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder (PTSD).  In support of his 
claim, he has submitted statements and hearing testimony, 
inter alia, concerning the stressors he experienced during 
his active service which he believes led to his development 
of PTSD.  

Among the stressors he has described, the veteran asserts 
that in October or 1967, while attached to the 167th Signal 
Company as a radio relay and carrier attendant stationed at 
the "Rock Pile" near Chu Lai in Vietnam, he volunteered as 
a door gunner on Huey helicopters with the 176th Aviation 
Company.  

In corroboration of that assertion, the veteran submitted a 
letter from a service associate, formerly with the 101st 
Airborne Division, who told him the procedure he must follow 
in order to volunteer as a door gunner.  That service 
associate attested that he personally witnessed the veteran 
flying as a door gunner with the 176th Aviation Company as a 
volunteer during his off-duty time.  

The veteran reports that he served as a volunteer door gunner 
with the 176th Aviation Company on approximately 50 missions, 
most of which were routine runs to bring supplies and hot 
meals to soldiers in the field.  However, he states that on 
one occasion while returning at night to Chu Lai, the Huey 
received enemy fire on the side where he was positioned.  
Although radioed by the other crewmembers to shoot back, the 
veteran froze and was unable to fire his M60 machine gun.  He 
finally composed himself enough to get off a few rounds, and 
the helicopter landed safely.  Feeling as though he had 
endangered the lives of the other crewmen by failing to fire 
the M60, the veteran never volunteered as a door gunner 
again.  

The veteran recalls that the nick-name of one of the 
helicopters on which he served as door gunner was "Charlie 
Charlie".  The veteran cannot recall the names of the pilots 
or co-pilots with whom he flew, but recalls that there was 
one flight crewman, who served as a gunner and possibly also 
as a crew chief, who had a Hispanic surname.  The veteran has 
variously reported that surname as "Hernandez", "Gomez", 
and "Garcia", and has indicated that he cannot recall the 
exact surname due to the lapse of time since 1967.  He 
recalls that, as of 1967, that serviceman had been in 
military service for about 16 years, but had not risen far in 
rank.

In February 1994, the veteran filed his claim for entitlement 
to service connection for post-traumatic stress disorder.

The report of the veteran's February 1994 VA psychiatric 
examination listed a diagnosis of post-traumatic stress 
disorder.

In June 1995, the RO denied the veteran's claim for service 
connection for post-traumatic stress disorder on the grounds 
that it had been unable to verify the veteran's claimed 
stressors.

Upon consideration of all the evidence presented, the Board 
finds that the veteran's claim is well-grounded; that is, 
accepting the statements of record as plausible, there is 
evidence of a current disability, and a nexus between the 
current disability and the veteran's active service.  See 
generally Caluza v. Brown, 7 Vet.App. 498 (1995).  The VA 
accordingly has a duty to assist the veteran in the 
development of his claim.


ORDER

The veteran's claim for service connection for post-
traumatic stress disorder is well-grounded.


REMAND

As described above, the veteran asserts that he served as a 
volunteer door gunner on helicopters in approximately October 
and November 1967 with the 176th Aviation Company alongside a 
flight crewman, (who served as a gunner and possibly also as 
a crew chief) with a Hispanic surname.  The veteran recalls 
that, as of 1967, that serviceman had been in military 
service for about 16 years, but had not risen far in rank.

The Board notes that it appears that among the servicemen who 
served with the 176th Aviation Company in 1967 were the 
following persons:  Daniel J. Rivera, gunner, Leo T. Salas, 
gunner, and Frank Valdez, gunner and non-commissioned officer 
in charge.  In order to assist the veteran in verifying his 
claimed stressors, the Board believes the RO should attempt 
to contact these three servicemen, and ascertain if any of 
them recall the veteran serving as a door gunner under combat 
conditions on their helicopter(s), or with other crewmen of 
the 176th Aviation Company on a helicopter nick-named 
"Charlie Charlie".  
  
Further, the Board notes that the most recent medical 
evidence contained in the claims file dates from 1994.  The 
Board believes that it would be helpful, while the case is on 
remand, to obtain any additional clinical records of 
treatment or examinations the veteran may have received for 
his psychiatric problems since that time.

Therefore, to ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the veteran in developing the 
facts pertinent to his claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
VAMROC for the following development:

1.  The VAMROC should take appropriate 
steps to obtain copies of all clinical 
records from all medical care providers 
who treated the veteran for an acquired 
psychiatric disorder, including PTSD, 
since February 1994, and associate those 
copies with the claims file for review.

2.  Contemporaneously with the 
development requested in paragraph 1 
above, the VAMROC should attempt to 
locate and contact the following persons 
who reportedly served with the 176th 
Aviation Company in Vietnam in 1967:
          Daniel J. Rivera, gunner
          Leo T. Salas, gunner
          Frank Valdez, gunner and non-
commissioned                
                     officer in charge
to ascertain if they recall the veteran 
in this case having served with them, or 
with other members of the 176th Aviation 
Company, in approximately October or 
November 1967, as a volunteer door gunner 
on a Huey helicopter (which may have been 
nick-named "Charlie Charlie") under 
combat conditions in or near Chu Lai, 
Vietnam.

3.  After completion of all the above-
requested development, to the extent 
possible, the VAMROC should examine the 
record to determine if it establishes the 
existence of a stressor or stressors;  if 
the existence of a stressor or stressors 
is established, then the veteran should 
be scheduled for a VA psychiatric 
examination, by a VA psychiatrist 
experienced in evaluating PTSD to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiner a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
post-traumatic stress disorder have been 
satisfied by the in-service stressors. 
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  If the 
veteran is found to have post-traumatic 
stress disorder, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis. A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  Upon completion of the development 
requested above to the extent possible, 
the VAMROC should again review the record 
and readjudicate the issue on appeal.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the appropriate opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified. 


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


